           Case 1:11-cr-00676-RJS Document 274
                                           273 Filed 07/20/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                                          July 20, 2021
                                        IT IS HEREBY ORDERED that the internal chronologies
BY ECF                                  maintained by Probation detailing Probation's
The Honorable Richard J. Sullivan       supervision of Ivan Canales be immediately unsealed
Daniel Patrick Moynihan                 and produced to the government and Canales’s counsel
United States Courthouse                for use in connection with Canales's VOSR proceedings.
500 Pearl St.
New York, NY 10007-1312                                                            07/20/21

               Re:     United States v. Ivan Canales, 11 Cr. 676 (RJS)

Dear Judge Sullivan:

        The Government submits this letter, with the consent of the United States Probation Office
(“Probation”), to respectfully request that internal chronology reports maintained by Probation,
detailing Ivan Canales’s supervision, be unsealed.

       The Court has scheduled a VOSR hearing in this case for August 3, 2021. At that hearing,
the Government intends to prove each of the eight specifications set forth in the July 7, 2021 Amended
Violation Report (the “Specifications”). The Government further anticipates that it may call a
Probation Officer, among other witnesses, to testify at the hearing. Probation has indicated that they
have information relevant to the Specifications and upcoming hearing contained within their
chronologies. Accordingly, the Government respectfully requests that the Court enter an order
unsealing these chronology reports in advance of the hearing. According to the assigned U.S.
Probation Officer, upon order of the Court, the Probation Office will disclose its records to both the
Government and the defendant.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: ____________________________
                                             Andrew Jones
                                             Assistant United States Attorney
                                             (212) 637-2249

cc:    John Burke, Esq. (by ECF)
